Citation Nr: 0823219	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy, right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
diabetic peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1961 to July 1966.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 2005 rating 
decision, in pertinent part, granted service connection for 
diabetes mellitus, type II, with bilateral lower extremity 
peripheral neuropathy, rated 20 percent, effective from April 
2003.  A November 2006 supplemental statement of the case 
(SSOC) assigned a separate 10 percent rating for peripheral 
neuropathy of each lower extremity.  In October 2007, these 
issues were remanded for additional development.

While the RO's characterization of the diabetes disability 
entity includes erectile dysfunction, such disability is 
separately compensated by an award of special monthly 
compensation for loss of use of a creative organ (and should 
not be included in the rating for diabetes mellitus).  See 
38 C.F.R. § 4.119, Note (1) following Code 7913.

The issue of entitlement to a rating in excess of 20 percent 
for diabetes mellitus is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

Throughout since April 2003, the veteran's diabetic 
peripheral neuropathy is not shown to have resulted in more 
than mild incomplete paralysis of either lower extremity.

CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's polyneuropathy of either lower extremity.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Code 8621 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial ratings assigned with 
grants of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  May 2004 and October 2007 letters provided certain 
essential notice regarding the veteran's and VA's evidence 
development obligations, and advised the veteran of what 
evidence was still needed.  A June 2006 SOC and subsequent 
SSOCs notified the veteran of what the evidence showed, of 
the governing legal criteria, and of the bases for the 
denials of the claims, in essence proper notice on the 
downstream issues of increased initial ratings, and 
readjudicated the matters after notice and development were 
complete.  See December 2007 SSOC.  The veteran has received 
all critical notice, and has had ample opportunity to 
respond/supplement the record after notice was given; he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.  See Goodwin v. Peake, No. 05-876 (U.S. 
Vet. App. May 19, 2008).

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA on multiple occasions.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Factual Background

On VA examination in December 2004, the veteran complained of 
tingling and numbness of both legs, predominantly the left.  
He denied any functional loss or significant effect on his 
daily activity.  On examination, both feet were warm, dry, 
and intact.  Dorsalis pedis and posterior tibialis pulses 
were considered adequate.  Sensation to monofilament 
examination was intact.  There was full range of motion of 
the ankles, bilaterally.  Nerve conduction studies were 
normal.


On VA examination in October 2006, the veteran complained of 
tingling and numbness of both feet.  He reported pain in his 
legs with walking.  On examination, there was no pedal edema.  
The examiner noted very feeble dorsalis pedis pulses 
bilaterally.  Fine touch sensation was preserved in both 
feet.  Neurologic examination was grossly nonfocal.  There 
were no wounds or sores on the feet.  The examiner described 
mild sensory peripheral neuropathy of bilateral lower 
extremities by nerve conduction studies.

The most recent VA examination was conducted in November 
2007.  The veteran reported tingling and numbness in his 
legs.  The examiner noted L2-3 radiculopathy by 
electromyography that was not related to the veteran's 
diabetes mellitus.

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a case such as this involving the initial rating 
assigned following a grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations applies, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims. 

The veteran's service-connected peripheral neuropathy is 
rated under Code 8621 (for impairment of the external 
popliteal nerve).  Incomplete paralysis of the external 
popliteal nerve warrants a 10 percent rating when mild, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  A 40 percent rating requires complete paralysis of 
the external popliteal nerve, manifested by foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
degree that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6.  The use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran was found to have intact sensation in both feet, 
with no loss of strength in either lower extremity 
identified.  The October 2006 VA examiner characterized the 
veteran's neurological pathology as mild sensory peripheral 
neuropathy.  Based on the foregoing, the Board finds that 
during the appeal period the veteran's service-connected 
peripheral neuropathy has been slightly disabling, and thus 
warrants no more than a 10 percent rating under Code 8621.  
While the veteran clearly has neurological impairment of both 
lower extremities, the impairment is sensory only, and 
primarily affected only the lower halves of his legs.  

In light of the foregoing, the Board finds the preponderance 
of the evidence is against a grant of ratings higher than 10 
percent, each, for the service-connected peripheral 
neuropathy of the veteran's lower extremities .  


ORDER

Ratings in excess of 10 percent, each, for bilateral lower 
extremity polyneuropathy are denied.


REMAND

The Board's previous remand requested a VA examination to 
assess the current severity of the veteran's service 
connected diabetes mellitus.  The examiner was specifically 
requested to "note the regimen in place for management of 
the disease, including the dosage of insulin or oral 
hypoglycemic agents, any dietary restrictions, and any 
medically required regulation of activities (e.g., avoidance 
of strenuous occupational and recreational activities)" 
(emphasis added).  The November 2007 VA examination report 
does not include comment on regulation of activities.  
Significantly, statements of the veteran noted in the 
examination report that might have bearing on his activity 
level are self-contradictory, e.g., "He said he is weak, has 
been stable."  "He denied any weakness or fatigue due to 
the diabetes."

Information regarding required regulation of activities is 
critical as to the matter at hand, as such requirement is 
what distinguishes the Code 7914 (for diabetes) criteria for 
a 40 percent rating from those for the 20 percent rating 
currently assigned.  

It is also noteworthy that a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Accordingly, the Board now no recourse but to 
remand this issue to the RO, again, for another examination 
of the veteran to secure the information necessary to rate 
his diabetes.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the 
veteran to be examined by an 
appropriate physician to determine the 
severity of his diabetes mellitus.  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  
The examiner should note the regimen in 
place for management of the disease, 
including the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically 
required regulation of activities 
(e.g., avoidance of strenuous 
occupational and recreational 
activities).  The examiner should note 
whether the diabetes has resulted in 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and/or visits to a 
diabetic care provider, progressive 
loss of weight and strength, or further 
complications that would be compensable 
if separately evaluated.  
2.  The RO should then review the 
matter of the rating for diabetes 
mellitus.  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


